Title: Thomas Jefferson to Lewis D. Belair, 28 June 1819
From: Jefferson, Thomas
To: Belair, Lewis Descoins


          
            
                            Monticello
                            June 28. 19.
          
          I thank you, Sir, for your attention in sending me your catalogue which I now
                        return. I do not find any thing in it of which I am in immediate want. indeed the total stagnation in all money transactions prevailing at present renders it prudent
                        for every one to suspend all new engagements until we see business get again into motion, and
                        indicate it’s future  course I should otherwise have been tempted to take your Stephanus at 75.D. at some future time should it be still on your hands I may find convenient to ask for it; but not at present. accept my salutations & assurances of
                            respect.
          
            
                        Th: Jefferson
          
        